Citation Nr: 1205595	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  06-03 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as secondary to degenerative joint disease of the right ankle.


REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served in the Massachusetts Army National Guard from March 1956 to October 1960 with six periods of active duty for training.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  Jurisdiction over the Veteran's case was transferred to the St. Petersburg, Florida RO and then transferred to the Huntington, West Virginia RO.

In a January 2006 substantive appeal, the Veteran requested a hearing before the Board sitting at the RO.  The Veteran failed to appear for the scheduled hearing on July 23, 2008.  On August 4, 2008, the Board received the Veteran's timely written statement that he was unable to appear for the scheduled hearing because of illness.  He requested a new hearing before the Board sitting at the RO.  As good cause was shown, the Board remanded the appeal in August 2008 to reschedule a hearing.  The Veteran failed to report for a hearing in January 2009 with no good cause shown.  Therefore, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702(d) (2011).

This case was previously before the Board in August 2008, March 2009, and February 2010 when it was remanded for further development.

In January 2011, the Board denied the claim for service connection for a lumbar spine disorder, to include as secondary to degenerative joint disease right ankle.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2011, the Veteran and the Secretary of VA filed a joint motion to vacate the Board decision and remand it for additional consideration of continuity of symptomatology.  That same month, the Court granted the motion.  The case has been returned to the Board for further appellate review.  

The issue of entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right ankle, to include entitlement to a total rating for compensation based upon individual unemployability, has been raised by the record, see August 2010 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted, as the record indicates there are records missing that are either relevant or potentially relevant to the issue on appeal.  The Board will address the evidence below.

The Veteran has stated that Dr. Douglas Howard began treating him in May 2001.  When VA requested Dr. Howard's medical records, Dr. Howard sent records beginning in February 2002.  When VA obtained records from the Social Security Administration, however, a May 2001 record from Dr. Howard was in these records, but it was only one page.  It is clear from the record that there is more than one page to the record.  See May 2001 private medical record (which confirms this was the first time the Veteran saw Dr. Howard).  Thus, the Board finds that Dr. the records from May 2001 to February 2002 and any records dated after August 2004 should be obtained and associated with the record.  

VA attempted to obtain the medical records from Dr. Mark Reiner, as the Veteran reported he had been treated by Dr. Reiner beginning in 1976.  See VA Form 21-4142, Authorization and Consent to Release Information to VA, received August 2004 at Section II, Item #s 7A & B.  When Dr. Reiner submitted his records, the office manager wrote, "Have mostly seen [the Veteran] for Routine Physicals and [blood pressure checks].  Here's what I have [with] regard to bones and joints."  See letter received September 2004.  However, the routine physicals the Veteran underwent for all those years are relevant to the issue on appeal.  Thus, the Board will request that the Veteran give VA permission for it to obtain all of Dr. Reiner treatment records pertaining to the Veteran.

The Veteran has reported that he went to an orthopedic clinic in 1963.  See August 2010 letter from the Veteran on page 2 ("In 1963[,] I had an occurrence, due to pain in my spine, leg and right foot; I could not get out of bed. . . .  I was taken to an Orthopedic Clinic.").  He stated the doctors at the facility recommended surgery.  Id.  The Board will request that the Veteran provide VA permission to obtain these records.

Also in the August 2010 letter, the Veteran stated that following the incident in 1963, he received chiropractic adjustments every month or two to help with his mobility.  Id.  The Board will request that the Veteran provide VA permission to obtain these records.

There are November 1997 x-rays of the lumbosacral spine that were taken at Exeter Hospital in Exeter, New Hampshire.  See id.  The record shows that the admitting doctor was Richard Levy and that the reason the x-rays were being taken was because of "lumbar pain."  Id.  The Board will request that the Veteran provide VA permission to obtain Dr. Levy's records.

In a September 2011 letter from Dr. James Shea, he noted the evidence he reviewed in connection with his medical opinion.  One of the items listed was, "Medical records from Alvarez Chiropractic dated 2006 to 2009."  See Item # 11 under "Source of History" on page 1.  These records are not in the claims file.  The Board will request that the Veteran provide VA permission to obtain these records.

In addition, the attorney submitted additional records which included VA medical records.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should associate any additional VA medical records pertaining to the Veteran with the record.

Accordingly, the case is REMANDED for the following action:

1.  Write to the Veteran and request that he provide permission for VA to obtain the following medical records:

(i) Dr. Douglas Howard's records from May 2001 to February 2003, and from August 2004;

(ii) Dr. Mark Reiner's records (all of them) from 1976 to the present time, to include routine physicals;

(iii) 1963 records from the orthopedic clinic;  

(iv) Records from the chiropractor(s) who performed chiropractic adjustments from approximately 1963; 

(v) Records from Dr. Levy from 1997 pertaining to lumbar pain; and

(vi) Alvarez Chiropractic records dated 2006 to 2009.

If there are other relevant records, the Veteran should provide VA permission to obtain the records.  For all the private medical records, the Veteran should provide the approximate dates of treatment.  Once the Veteran provides VA with permission, the RO/AMC should attempt to obtain copies of these medical records.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Associate with the claims folder any additional VA treatment records pertaining to the Veteran. 

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the issue of entitlement to service connection for a lumbar spine disorder, to include as secondary to degenerative joint disease of the right ankle.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

